DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-11) in the reply filed on March 31, 2021 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al (US 2014/0272718 A1).
With respect to claim 1, Yu discloses a masking process comprising all of the limitations of the instant claim such as: aligning a first mask with a stage carrying a substrate (200) to be patterned (step 202); forming a first layer structure and a first overlay correction pattern (410) on the substrate to be patterned by using the first mask (see col.2, lines 5-7); correcting with an image sensor/camera/metrology tool and the first overlay correction pattern (see paragraph . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2014/0272718 A1).
With respect to claim 2, Yu does not expressly disclose “the thickness of the first layer structure is greater than 5 times of a thickness of the second layer structure”, as recited in the claim.  However, Yu suggests that the first mask can be different with the second mask (see paragraph [0023]). In view of such teachings, for the purpose of improving the overlay precision, it would have been an obvious matter of design choice to a skilled artisan before the effective filling date of the claimed invention to design the thickness of the first layer of the first mask being greater than 5 times of the thickness of the second layer structure of the second mask since it has been held that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: claims 3-6, 8-11 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a masking process comprising among other features, a first mask having a first mask pattern, a first alignment mark and a first overlay correction mark or a second mask having a second mask pattern, a second alignment mark and a second overlay correction mark or an automatic distortion control mark for aligning the first mask or the second mask with the stage carrying the substrate to be patterned as recited in the instant claims of the present application.  
Claim 7 has been found allowable since the prior art of record, either alone or in combination, neither discloses a masking process comprising among other steps, steps of correcting with the image sensor and the first overlay correction pattern and the correcting with the image sensor and the second overlay correction pattern for adjusting parameters of an exposure machine as recited in the instant claim of the present application. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou et al (US 2012/0244459 A1); Lin (US 2003/0142284 A1) and Lee et al (US 2013/0298088 A1) disclose masking processes and have been cited for technical background.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882




4/21/21

/HUNG NGUYEN/            Primary Examiner, Art Unit 2882